Case 19-25757-JNP          Doc 387    Filed 03/03/20 Entered 03/03/20 17:18:02              Desc Main
                                     Document      Page 1 of 1
                                                                                   1835 Market Street
                                                                                   Suite 1050
                                                                                   Philadelphia, PA 19103
                                                                                   (215) 279-9393
                                                                                   Fax: (215) 279-9394
                                                                                   www.flastergreenberg.com




                                                         DAMIEN NICHOLAS TANCREDI, ESQUIRE
                                                         Member of the PA, DE & NJ Bars
                                                         Direct Dial: (215) 587-5675
                                                         E-Mail: damien.tancredi@flastergreenberg.com

                                         March 3, 2020
 Via CM/ECF Filing
 Honorable Jerrold N. Poslusny, Jr. U.S.B.J.
 United States Bankruptcy Court
 400 Cooper Street
 Camden, NJ 08101

 Re:          In re Kline Construction Co., Inc.
              Case No. 19-25757
              Motion to Compel Payment of Administrative Expenses on behalf of South Jersey
              Electrical Workers Temporary Disability Fund, IBEW Local 351 Joint Apprenticeship
              and Training Committee, IBEW Local 351 Welfare Fund
              Hearing Date: March 10, 2020, 10:00 a.m.

 Dear Judge Poslusny:

          This firm represents the Trustee in the above-referenced bankruptcy case. Please accept
 this letter as a response on behalf of the Trustee to the Motion to Compel filed by South Jersey
 Electrical Workers Temporary Disability Fund, IBEW Local 351 Joint Apprenticeship and
 Training Committee, IBEW Local 351 Welfare Fund (the “Movants”).

        Counsel to the Trustee and the Movants have been working toward a consent order that
 would provide the Movants with an allowed chapter 11 administrative expense. Furthermore,
 the Trustee is confirming that the amount of the alleged administrative expense is accurate. The
 Trustee believes that Movants’ motion will be resolved with a consent order prior to the hearing
 date and no appearance will be necessary.

          Thank you for your attention to this matter.

                                                Respectfully Submitted,
                                                FLASTER/GREENBERG P.C.

                                                /s/ Damien Nicholas Tancredi

                                                Damien Nicholas Tancredi

 CC: All parties of record (via CM/ECF filing)



 7664543 v1
